DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 9/17/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 4/7/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10 and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by rivellini et al. (U.S. Patent Application Publication 2020/0108920).

In regards to claim 1, Rivellini et al (henceforth referred to as Rivellini) disclose a drone with ducted rotors comprising: 
a body.  Rivellini teaches a drone with ducted rotors surrounding a body portion (see figures 1 and 2); 
a first duct connected to the body (see the multiple ducts connected to the body portion, items 14; 
a first rotor system located within the first duct, wherein the first rotor system provides lift and propulsion for flight of the drone (item 40); 
a power source connected.  The drone of Rivellini has a conventional power source; 
a control mechanism configured to operate flight of the drone.  The housing of the Rivellini drone includes flight control circuitry and a CPU, 
wherein the control mechanism is in logical communication with the power source.  The system disclosed by Rivellini has logical interaction between the components including the power source; 
a communication mechanism configured to receive instructions for operation of the drone and relay instructions to the control mechanism.  Rivellini teaches a transceiver (item 56); 
a directional control mechanism configured to affect a direction of flight of the drone.  Rivellini teaches vanes (item 58); 
and a housing connected to the body, wherein the housing contains at least a portion
of one or more of the power source, the control mechanism, the communication 
mechanism, and the directional control mechanism.  The housing of the Rivellini 
drone includes the claimed components.

In regards to claim 2, Rivellini discloses that the directional control mechanism comprises a vane that controls direction of airflow from the first rotor system, and wherein direction of airflow controls the direction of flight (see figure 8).

In regards to claim 4, Rivellini disclose the duct is located centrally to the body.  As depicted, portions of the duct(s) is are located at the center of the drone.

In regards to claim 5, Rivellini discloses a second duct connected to the body; and a second rotor system located within the second duct, wherein the first rotor system and the second rotor system provide lift and propulsion for flight of the drone.  Rivellini teaches at least four ducts along with associated rotors and propulsion.

In regards to claim 6, Rivellini discloses that the body is located between the first duct and the second duct.   As illustrated, the body portion is partially between the ducts.

In regards to claim 7, Rivellini discloses that the drone is configured to operate with one or both the first rotor system and the second rotor system.  The drone of Rivellini is capable of and configured to operate with all included rotors.

In regards to claim 8, Rivellini discloses that a loss of either the first rotor system or the second rotor system causes a shift in orientation of the body.  Note that loss of one of the rotors of the Rivellini drone will influence flight stability and cause the drone, ncluding the body, to

In regards to claim 10, Rivellini discloses that the first rotor system and the second rotor system are controllable as a single system.  The rotor system includes multiple cohesively controlled rotors.

In regards to claim 16, Rivellini discloses that an angle of the first duct is adjustable.  Note the adjustment of duct in figure 9 for thrust vectoring.

In regards to claim 17, Rivellini discloses that the angle of the first duct affects the direction of flight, and wherein the directional control mechanism adjusts the angle of the first duct.  As described in par. 44 of Rivellini, the duct as depicted in figure 9 includes servos to adjust its angle and influence flight direction of the drone.

In regards to claim 18, Rivellini discloses that an angle of the first rotor system is adjustable.  Rivellini teaches that the rotor system, including its duct, can be angled to transition from vertical to horizontal flight (par. 45).

In regards to claim 19, Rivellini discloses that the directional control mechanism adjusts the angle of the first rotor system.  The control system of the Rivellini drone manipulates servos to actuate the rotor system control.

In regards to claim 20, Rivellini discloses that a first angle of the first rotor system provides primarily lift and a second angle of the first rotor system provides primarily propulsion.  Rivellini describes vertical thrust and horizontal thrust depending on rotor system duct angle (par. 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (U.S. Patent ) as applied to claim 5 and further in view of Teetzel et al. (U.S. Patent Application Publication 2018/0362157).

In regards to claim 9, Rivellini fails to disclose that the first rotor system and the second rotor system are independently controllable.  However, Teetzel et al (henceforth referred to as Teetzel) discloses a drone with multiple independently controllable rotors and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide independent control of the Rivellini motor/rotors as taught by Teetzel, to increase drone attitude control.

Claim(s) 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (U.S. Patent ) as applied to claim 1 and further in view of Cooper et al. (U.S. Patent Application Publication 2016/0200415).

In regards to claim 11, Rivellini fails to disclose an expandable landing mechanism configured to slow a descent of the drone.  However, Cooper et al (henceforth referred to as Cooper) teaches a drone that includes expandable parachute and or bladders and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a parachute and/or bladder as taught by Cooper, in/on the drone of Teetzel, to provide for a safe landing upon motor or power failure.

In regards to claim 12, Rivellini as modified by Cooper discloses that the expandable landing mechanism is configured to deploy if the first rotor system fails.  The incorporated system of Cooper in/on the Rivellini drone functions as claimed.

In regards to claim 15, Rivellini as modified by Cooper discloses that the expandable landing mechanism is configured to rotate on descent when deployed.  Note that a deployed parachute is capable of rotating upon deployment.  Further, even if the deployed device rotates along with the drone, this motion is consistent with the claimed rotation.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (U.S. Patent ) as applied to claim 1 and further in view of Kubo et al. (WIPO Document WO 2019/039062).

In regards to claim 11, Rivellini fails to disclose an expandable landing mechanism configured to slow a descent of the drone.  However, Kubo et al (henceforth referred to as Kubo) teaches a drone that includes expandable wing structure and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an expandable wing as taught by Kubo, in/on the drone of Teetzel, to provide for a safe landing upon motor or power failure.

In regards to claim 14, Rivellini as modified by Kubo discloses that the expandable landing mechanism comprises collapsible wings (see item 10 of Kubo figures 3 and 4).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 3, the closest prior art fails to teach or make obvious, including all the limitations of claim 3, that the directional control mechanism comprises a cone that controls direction of airflow from the first rotor system.  With respect to claim 13, the closest prior art fails to teach or make obvious, including all the limitations of claim 13, that the expandable landing mechanism comprises a series of expandable panels lining the walled frame.

Summary/Conclusion
Claims 1, 2, 4-8-12, 14, 15 and 16-20 are rejected.  Claims 3 and 13 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641